Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146867(50)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  MATTHEW MAKOWSKI,
          Plaintiff-Appellant,
                                                                    SC: 146867
  v                                                                 COA: 307402
                                                                    Ingham CC: 11-000579-CZ
  GOVERNOR and SECRETARY OF STATE,
             Defendants-Appellees.
  _____________________________________/

         On order of the Chief Justice, the motion and supplement to motion of defendants-
  appellees to extend the time for filing their brief are GRANTED. The brief submitted on
  October 18, 2013, is accepted for filing. On further order of the Chief Justice, the request
  for oral argument pursuant to MCR 7.312(B)(2) is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                October 24, 2013
                                                                               Clerk